Citation Nr: 0915873	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  07-24 435A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1990 to 
January 1993.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

A video conference hearing was held in March 2009, with the 
Veteran sitting at the Detroit RO, and the undersigned Acting 
Veterans Law Judge (VLJ), sitting in Washington, DC.  A 
transcript of the testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008; 38 C.F.R. § 3.159 (2008).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).

In this case, the Veteran is claiming entitlement to service 
connection for PTSD.  Specifically, the Veteran testified at 
his March 2009 hearing that while serving in Saudi Arabia 
with the 75th Brigade, 18th Field Artillery unit out of Fort 
Sill, Oklahoma, he delivered explosive rounds of ammunition 
as a truck driver.  He further testified that he saw tanks 
blown up and that he experienced feelings of guilt because 
people were killed with the rounds of ammunition that he 
delivered. 

Under VA regulations, service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL OF MEDICAL DISORDERS (4th ed. 1994) (DSM- 
IV), credible supporting evidence that the claimed in- 
service stressors actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressors.  38 C.F.R. §§ 3.304(f) 
(2008).

With regard to the second PTSD element, that of an in-service 
stressor, the evidence necessary to establish that the 
claimed stressor occurred varies depending on whether it can 
be determined that the Veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2008); 38 
C.F.R. 3.304(d) (2008).  If it is determined through military 
citation or other supportive evidence that a Veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the Veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary.  38 C.F.R. § 
3.304(f) (2008).  However, where a determination is made that 
the Veteran did not "engage in combat with the enemy," or 
the claimed stressor is not related to combat, the Veteran's 
lay testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the Veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).

In this case, the Veteran's service personnel records do not 
indicate that the Veteran engaged in combat with the enemy.  
VA's Office of General Counsel has held that in making 
determinations as to whether one engages in combat during 
active service, it is not sufficient that a Veteran be shown 
to have served during a period of war or to have served in a 
theater of combat operations or in a combat zone.  See 
VAOPGCPREC 12-99 (October 18, 1999).  Additionally, the 
Veteran's DD Form 214 does not show that he engaged in an 
occupation typically associated with combat with the enemy, 
but instead reflects that he was a truck driver while in 
Operation Desert Storm/Shield.  Further, the Veteran did not 
receive any awards or medals indicative of combat, such as a 
Bronze Star with V Device or Purple Heart.  Therefore, the 
Veteran's lay statements regarding his in- service stressors 
alone are not enough to establish the occurrence of the 
alleged stressors.  See Moreau, 9 Vet. App. at 395; Dizoglio 
v. Brown, 9 Vet. App. at 166.  Consequently, the record must 
contain service records or other corroborative evidence that 
substantiates or verifies the Veteran's statements as to the 
occurrence of the claimed stressor.  See West (Carlton), 7 
Vet. App. at 76; Zarycki v. Brown, 6 Vet. App. at 98.  
Corroboration of every detail of the alleged in-service 
stressor is not required, only that the event occurred and 
that the Veteran was exposed to the event.  Pentecost v. 
Principi, 16 Vet. App. 124, 128 (2002).

A denial of service connection for PTSD because of an 
unconfirmed stressor is improper unless the Veteran has 
failed to provide the basic information required to conduct 
research, or the U.S. Army Joint Service Records Research 
Center JSRRC, National Archives and Records Administration 
(NARA), or the Marine Corps, as appropriate, has confirmed 
that the stressor cannot be verified.  If the JSRRC, NARA, or 
the Marine Corps requests a more specific description of the 
stressor in question, the Veteran should immediately be asked 
to provide the necessary information.  See VA Adjudication 
Procedure Manual M21-1MR, Part III, Subpart iv., Ch. 4, 
Section H, part 32(k) (Aug. 1, 2006); VA Adjudication 
Procedure Manual M21-1MR, Part III, Subpart ii, Ch. 1, 
Section D, part 15(l) (Sept. 29, 2006).  

In this case, the Board finds that the Veteran has provided 
sufficient details to submit a request for stressor 
verification to the JSRRC.  However, no attempts to verify 
the Veteran's claimed stressors have been made.  Therefore, 
the RO should take the necessary steps to attempt to verify 
the Veteran's claimed stressors.  The Veteran should be 
requested to provide any additional details necessary to 
corroborate his claimed stressors, to include the specific 
dates of the alleged incidents, and the RO should then 
attempt to verify this claimed in-service stressor with the 
additional information provided.

In addition, the Board notes that the Veteran was previously 
scheduled for a VA examination in March 2006.  Although the 
RO stated that the Veteran failed to report for this 
examination, the Veteran has stated in numerous letters that 
he called to cancel this appointment and was never 
rescheduled.  Furthermore, the Board observes that the 
Veteran was diagnosed with PTSD in May 2005 at a Social 
Security Administration (SSA) psychiatric evaluation.  
Accordingly, the Veteran should be afforded a VA examination 
to determine the nature and etiology of any psychiatric 
disorder that may be present, to include PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should attempt to verify 
the Veteran's alleged stressors.  The 
AMC/RO should follow the proper stressor 
verification procedures outlined in the VA 
Adjudication Manual, to include contacting 
the JSRRC with the information provided by 
the Veteran.  A search of unit records 
should be consulted if deemed necessary.  
If the AMC/RO is unable to verify any 
alleged stressors, the AMC/RO must request 
confirmation of its negative findings from 
the JSRRC before denying service 
connection.

2.  Following the receipt of a response 
from the entities as outlined above, the 
RO should prepare a report detailing the 
nature of any stressor which it has 
determined is established by the record as 
having occurred.  If no stressor has been 
verified, the RO should so state in its 
report.

3.  After a detailed stressor report has 
been issued, the Veteran's claims file, to 
include the detailed stressor report, 
should be referred to an appropriate VA 
examiner.  All studies, tests and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner should determine the nature and 
extent of any currently demonstrated 
acquired psychiatric disorders.  A 
diagnosis of PTSD under DSM IV criteria 
should be made or ruled out.  If PTSD is 
diagnosed, the examiner should identify 
the specific stressor(s) that support that 
diagnosis.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]"  38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran should 
be furnished a supplemental statement of 
the case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




